Exhibit 10.2

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT dated as of April 28, 2014 (this
“Amendment”) is entered into among FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC,
a Georgia limited liability company (the “Company”), the Designated Borrowers
party hereto, the Guarantors party hereto, the Lenders party hereto and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender. All
capitalized terms used herein and not otherwise defined herein shall have the
meanings given to such terms in the Credit Agreement (as defined below).

RECITALS

WHEREAS the Company is party to that certain Credit Agreement dated as of
June 22, 2011 by and among the Company, the Designated Borrowers from time to
time party thereto, the Guarantors from time to time party thereto, the Lenders
from time to time party thereto and Bank of America, N.A., in its capacity as
Administrative Agent, L/C Issuer and Swing Line Lender (as amended or modified
from time to time, the “Credit Agreement”); and

WHEREAS, the Company has requested that the Lenders amend the Credit Agreement
as set forth below;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Amendments. The Credit Agreement is hereby amended as follows:

(a) The following definitions are hereby added to Section 1.01 in the
appropriate alphabetical order and shall read as follows:

“Closing Certificate” means that certain Officer’s Closing Certificate dated as
of April 28, 2014 executed by the Company in favor of the Administrative Agent
and the Lenders.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

“Specified Equity Sale” shall have the meaning given thereto in the Closing
Certificate.

“Specified Investments” shall have the meaning given thereto in the Closing
Certificate.

“Unrestricted Subsidiary” shall have the meaning given thereto in the Closing
Certificate.



--------------------------------------------------------------------------------

(b) The definitions of “Consolidated Net Income,” “Eurocurrency Base Rate,”
“Fleetcor Australia” and “Subsidiary” in Section 1.01 are each hereby amended
and restated in their entireties to read as follows:

“Consolidated Net Income” means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, the net income of the Parent and its
Subsidiaries (excluding extraordinary gains) for that period, as determined in
accordance with GAAP. For the avoidance of doubt, Consolidated Net Income shall
exclude any income (or loss) for such period of the Unrestricted Subsidiary and
its subsidiaries; provided that Consolidated Net Income shall include (without
duplication) the Parent’s equity in the net income of the Unrestricted
Subsidiary and its subsidiaries for such period up to the amount of cash
actually distributed by the Unrestricted Subsidiary to the Parent or any
Subsidiary during such period as a dividend or other distribution.

“Eurocurrency Base Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan:

(i) with respect to a Eurocurrency Rate Loan denominated in Dollars or in an
Alternative Currency, the rate per annum equal to the London Interbank Offered
Rate (“LIBOR”), or a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) (in such case, the
“LIBOR Rate”) at or about 11:00 a.m. (London time) on the Rate Determination
Date, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period;

(ii) with respect to a Eurocurrency Rate Loan denominated in Australian Dollars,
the rate per annum equal to the Bank Bill Swap Reference Bid Rate (“BBSY”), or a
comparable or successor rate which rate is approved by the Administrative Agent,
as published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 10:30 a.m. (Melbourne,
Australia time) on the Rate Determination Date with a term equivalent to such
Interest Period; and

(iii) with respect to a Eurocurrency Rate Loan denominated in New Zealand
Dollars, the rate per annum equal to the Bank Bill Reference Bid Rate (“BKBM”),
or a comparable or successor rate which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at or about 10:45 a.m. (Auckland,
New Zealand time) on the Rate Determination Date with a term equivalent to such
Interest Period; and

(b) for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at approximately 11:00 a.m.
London time determined two Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for deposits in Dollars with a
term of one month commencing that day;

 

2



--------------------------------------------------------------------------------

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied as otherwise
reasonably determined by the Administrative Agent.

“FleetCor Australia” means Business Fuel Cards Pty Ltd (formerly FleetCor
Technologies Australia Pty Ltd), ACN 161 721 106, a proprietary limited company
registered under the Corporations Act 2001 and taken to be registered in
Victoria, Australia.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Parent; provided, however that “Subsidiary”
shall not refer to or include (i) FleetCor Funding, LLC or any other Subsidiary
formed as a special purpose entity in connection with a Receivables Facility or
(ii) the Unrestricted Subsidiary or any of the Unrestricted Subsidiary’s direct
or indirect subsidiaries.

(c) The definitions of “Australian Reference Banks” and “New Zealand Reference
Banks” are hereby deleted from Section 1.01.

(d) Section 1.08 is hereby amended and restated in its entirety to read as
follows:

  1.08 Times of Day; Rates.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable). The
Administrative Agent does not warrant, nor accept responsibility, nor shall the
Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.

(e) Section 2.05(b)(ii) is hereby amended and restated in its entirety to read
as follows:

(ii) Dispositions and Involuntary Dispositions. The Company shall prepay the
Loans and/or Cash Collateralize the L/C Obligations as hereafter provided in an
aggregate amount equal to 100% of the Net Cash Proceeds of all Dispositions
(other than the Specified Equity Sale) and Involuntary Dispositions to the
extent such Net Cash Proceeds are not reinvested in Eligible Assets within 360
days of the date of such Disposition or Involuntary Disposition. Any prepayment
pursuant to this clause (ii) shall be applied as set forth in clause (iv) below.

 

3



--------------------------------------------------------------------------------

(f) Section 7.02 is hereby amended by: (i) deleting the word “and” appearing
after the semi-colon in subsection (e); (ii) amending and restating subsection
(f) in its entirety to read as set forth below; and (iii) adding a new
subsection (g) as set forth below:

(f) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), for any period in which the Parent or any of its
Subsidiaries beneficially owns (directly or indirectly) a majority of the shares
of Voting Stock of the Unrestricted Subsidiary (or the Unrestricted Subsidiary
is otherwise consolidated with the Parent and its Subsidiaries for purposes of
the financial statements referred to in Sections 7.01(a) and (b)), unaudited
consolidating financial statements reflecting adjustments necessary to eliminate
the accounts and results of operations of the Unrestricted Subsidiary and its
subsidiaries from such financial statements delivered pursuant to
Section 7.01(a) or (b), all in reasonable detail and certified by a Responsible
Officer of the Parent as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Parent and its
Subsidiaries (excluding the Unrestricted Subsidiary and its subsidiaries) in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; and

(g) promptly, such additional information regarding the business, financial or
corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

(g) The phrase “Sections 5.01(f) and (g)” appearing in Section 7.12(b) is hereby
deleted and the phrase “Sections 5.01(d) and (e)” is hereby inserted in lieu
thereof.

(h) Section 8.02 is hereby amended by: (i) amending and restating subsection
(g) in its entirety to read as set forth below; (ii) deleting the word “and”
appearing after the semi-colon in subsection (q); (iii) amending and restating
subsection (r) in its entirety to read as set forth below; and (iv) adding a new
subsection (s) as set forth below:

(g) Guarantees permitted by Section 8.03 (other than Guarantees of Indebtedness
of the Unrestricted Subsidiary or any of its direct or indirect subsidiaries, it
being understood that Guarantees of Indebtedness of such Persons shall be
subject to, and governed by, Section 8.02(s));

(r) the Specified Investments, provided that, at the time of each such Specified
Investment and both before and after giving effect thereto (including the
incurrence of any Indebtedness in connection therewith), (i) no Default or Event
of Default exists and (ii) the Parent and its Subsidiaries are in compliance
with the financial covenants set forth in Section 8.11 on a Pro Forma Basis as
of the most recent fiscal quarter end for which the Company was required to
deliver financial statements pursuant to Section 7.01(a) or (b); and

(s) other Investments in an aggregate outstanding amount not to exceed at any
time the greater of (x) $35,000,000 and (ii) 7.5% of total consolidated revenues
of the Parent and its Subsidiaries determined as of the most recent fiscal year
end of the Parent and its Subsidiaries for which relevant financial information
is available.

 

4



--------------------------------------------------------------------------------

(i) The proviso appearing after the semi-colon in Section 8.05 is hereby amended
and restated in its entirety to read as follows:

provided, however, that (x) the assets of any Subsidiary acquired pursuant to a
Permitted Acquisition may be Disposed of within one year of the date of such
Permitted Acquisition if such assets are not core assets of such acquired
Subsidiary or if such Disposition is reasonably required or advisable for
regulatory or competitive reasons, and (y) the Specified Investments and the
Specified Equity Sale shall not be prohibited by this Section 8.05 (without
limiting the effect of any other provision of this Agreement to which the
Specified Investments and the Specified Equity Sale are subject).

2. Conditions Precedent. This Amendment shall be effective upon satisfaction of
the following conditions precedent:

(a) Receipt by the Administrative Agent of counterparts of this Amendment duly
executed by (i) a Responsible Officer of the Company, the Designated Borrowers
and the Guarantors and (ii) the Required Lenders.

(b) Receipt by the Administrative Agent of the Closing Certificate duly executed
by a Responsible Officer of the Company.

(c) There shall not have occurred, since the date of the financial statements
most recently delivered to the Administrative Agent pursuant to subsections
(a) and (b) of Section 7.01 of the Credit Agreement, any event or circumstance
that has had or could reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.

(d) Receipt by the Administrative Agent of all costs and expenses of the
Administrative Agent (including reasonable fees and expenses of its legal
counsel) in connection with this Amendment and the Loan Documents to the extent
invoiced as of the date hereof (without prejudice to a final settling of
accounts between the Administrative Agent and the Company).

3. Miscellaneous.

(a) The Credit Agreement and the obligations of the Loan Parties thereunder and
under the other Loan Documents are hereby ratified and confirmed and shall
remain in full force and effect according to their terms, as amended hereby.

(b) Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Amendment, the Closing Certificate and the transactions
contemplated hereby and thereby, (ii) affirms all of its obligations under the
Credit Agreement (as amended hereby) and the other Loan Documents and
(iii) agrees that this Amendment and all documents executed in connection
herewith do not operate to reduce or discharge its obligations under the Credit
Agreement or the Loan Documents.

(c) Each Loan Party hereby represents and warrants to the Administrative Agent
and the Lenders as follows:

(i) The execution, delivery and performance by each Loan Party of this Amendment
have been duly authorized by all necessary corporate or other organizational
action, and do not (A) contravene the terms of any of such Person’s Organization
Documents; (B) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (I) any
material Contractual

 

5



--------------------------------------------------------------------------------

Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (II) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (C) violate any Law.

(ii) This Amendment has been duly executed and delivered by the Loan Parties and
constitutes each of the Loan Parties’ legal, valid and binding obligations,
enforceable in accordance with its terms, subject to laws generally affecting
creditors’ rights, to statutes of limitations and to principles of equity.

(iii) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Loan Party of this Amendment or the Credit
Agreement as amended hereby.

(iv) The representations and warranties of the Loan Parties set forth in Article
VI of the Credit Agreement and in each other Loan Document are true and correct
in all material respects (and in all respects if any such representation or
warranty is already qualified by materiality) on and as of the date hereof with
the same effect as if made on and as of the date hereof, except to the extent
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects (and in all
respects if any such representation or warranty is already qualified by
materiality) as of such earlier date, and except that for purposes of this
Section 3(c)(iv), the representations and warranties contained in subsections
(a) and (b) of Section 6.05 of the Credit Agreement shall be deemed to refer to
the most recent financial statements furnished pursuant to subsections (a) and
(b), respectively, of Section 7.01 of the Credit Agreement.

(v) No Default has occurred and is continuing or would result from the
transactions contemplated by this Amendment.

(vi) The Persons signing this Amendment as Guarantors include all of the
Subsidiaries existing as of the date of this Amendment that are required to
become Guarantors pursuant to the Credit Agreement.

(d) This Amendment may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by telecopy or in any other electronic format (such as .pdf
format) shall be effective as delivery of a manually executed original
counterpart of this Amendment.

(e) This Amendment is a Loan Document for all purposes. The Closing Certificate
and the contents thereof are hereby incorporated by reference into this
Amendment and the Credit Agreement.

(f) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK. THIS AMENDMENT SHALL BE FURTHER SUBJECT TO THE TERMS AND
CONDITIONS OF SECTIONS 11.14 AND 11.15 OF THE CREDIT AGREEMENT, THE TERMS OF
WHICH ARE INCORPORATED HEREIN BY REFERENCE AS IF FULLY SET FORTH HEREIN.

[remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 

COMPANY:       FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC,     a Georgia
limited liability company     By:  

/s/ Steve Pisciotta

    Name:   Steve Pisciotta     Title:   Director DESIGNATED BORROWERS:    
FLEETCOR UK ACQUISITION LIMITED,     a private limited company registered in
England and Wales     By:  

/s/ Steve Pisciotta

    Name:   Steve Pisciotta     Title:   Director     ALLSTAR BUSINESS SOLUTIONS
LIMITED,     a private limited company registered in England and Wales     By:  

/s/ Steve Pisciotta

    Name:   Steve Pisciotta     Title:   Director    

BUSINESS FUEL CARDS PTY LTD (formerly FleetCor

Technologies Australia Pty Ltd), a proprietary limited company registered in
Australia, in accordance with section 127 of the Corporations Act 2001 (Cth)

    By:  

/s/ Steve Pisciotta

    Name:   Steve Pisciotta     Title:   Director     By:  

/s/ Eric Dey

    Name:   Eric Dey     Title:   Director    
FLEETCOR TECHNOLOGIES NEW ZEALAND LIMITED,     a company registered in New
Zealand     By:  

/s/ Steve Pisciotta

    Name:   Steve Pisciotta     Title:   Director

 

FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

GUARANTORS:   FLEETCOR TECHNOLOGIES, INC.,   a Delaware corporation   By:  

/s/ Steve Pisciotta

  Name:   Steve Pisciotta   Title:   Treasurer   CFN HOLDING CO.,   a Delaware
corporation   By:  

/s/ Steve Pisciotta

  Name:   Steve Pisciotta   Title:   Treasurer   CLC GROUP, INC.,   a Delaware
corporation   By:  

/s/ Steve Pisciotta

  Name:   Steve Pisciotta   Title:   Treasurer   CORPORATE LODGING CONSULTANTS,
INC.,   a Kansas corporation   By:  

/s/ Steve Pisciotta

  Name:   Steve Pisciotta   Title:   Treasurer   CREW TRANSPORTATION
SPECIALISTS, INC.,   a Kansas corporation   By:  

/s/ Steve Pisciotta

  Name:   Steve Pisciotta   Title:   Treasurer   MANNATEC, INC.,   a Georgia
corporation   By:  

/s/ Steve Pisciotta

  Name:   Steve Pisciotta   Title:   Treasurer   FLEETCOR FUEL CARDS LLC,   a
Delaware limited liability company   By:  

/s/ Steve Pisciotta

  Name:   Steve Pisciotta   Title:   Treasurer

 

FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A.,     as Administrative Agent    
By:  

/s/ Angela Larkin

    Name:   Angela Larkin     Title:   AVP

 

FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:       BANK OF AMERICA, N.A.,     as a Lender, Swing Line Lender and L/C
Issuer     By:  

/s/ Ryan Maples

    Name:   Ryan Maples     Title:   Vice President     WELLS FARGO BANK,
NATIONAL ASSOCIATION,     as a Lender     By:  

/s/ Lex Mayors

    Name:   Lex Mayors     Title:   Senior Vice President     JPMORGAN CHASE
BANK, N.A.,     as a Lender     By:  

/s/ Bob Bryant

    Name:   Bob Bryant     Title:   Vice President     PNC BANK, NATIONAL
ASSOCIATION,     as a Lender     By:  

/s/ Susan J. Dimmick

    Name:   Susan J. Dimmick     Title:   Senior Vice President     LLOYDS BANK
PLC,     as a Lender     By:  

/s/ Daven Popat

    Name:   Daven Popat     Title:   Senior Vice President     By:  

/s/ Dennis McClellen

    Name:   Dennis McClellen     Title:   Senior Vice President     BARCLAYS
BANK PLC,     as a Lender     By:  

/s/ Ronnie Glenn

    Name:   Ronnie Glenn     Title:   Vice President

 

FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

        KEYBANK NATIONAL ASSOCIATION,     as a Lender     By:  

/s/ Geoffrey Smith

    Name:   Geoffrey Smith     Title:   Senior Vice President     REGIONS BANK,
    as a Lender     By:  

/s/ Knight D. Kieffer

    Name:   Knight D. Kieffer     Title:   Vice President     GOLDMAN SACHS BANK
USA,     as a Lender     By:  

/s/ Michelle Latzom

    Name:   Michelle Latzom     Title:   Authorized Signatory     RBS CITIZENS,
N.A.,     as a Lender     By:  

/s/ Judith A. Huckins

    Name:   Judith A. Huckins     Title:   Vice President     BRANCH BANKING AND
TRUST COMPANY,     as a Lender     By:  

/s/ Bradley B. Sands

    Name:   Bradley B. Sands     Title:   Assistant Vice President    
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,     as a Lender     By:  

/s/ Dan Fahey

    Name:   Dan Fahey     Title:   Vice President     By:  

/s/ Juliette Cohen

    Name:   Juliette Cohen     Title:   Vice President

 

FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC

FOURTH AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

        SYNOVUS BANK,     as a Lender     By:  

/s/ William Buchy

    Name:   William Buchy     Title:   Corporate Banker     COMPASS BANK,     as
a Lender     By:  

/s/ April Chan

    Name:   April Chan     Title:   Senior Vice President     COMMUNITY &
SOUTHERN BANK,     as a Lender     By:  

/s/ Brian R. McLean

    Name:   Brian R. McLean     Title:   SVP, Director Corporate Banking    
RAYMOND JAMES BANK, N.A.     as a Lender     By:  

/s/ Joseph A. Ciccolini

    Name:   Joseph A. Ciccolini     Title:   Vice President—Senior Corporate
Banker     MEGA INTERNATIONAL COMMERCIAL BANK,     as a Lender     By:  

 

    Name:       Title:       TD BANK N.A.,     as a Lender     By:  

/s/ Craig Welch

    Name:   Craig Welch     Title:   Senior Vice President

 

FLEETCOR TECHNOLOGIES OPERATING COMPANY, LLC

FOURTH AMENDMENT TO CREDIT AGREEMENT